Affirm and Opinion Filed October 21, 2021




                                                In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00821-CR

                              BRENDA DELGADO, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                    On Appeal from the 363rd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F15-76401-W

                                         OPINION
                        Before Justices Molberg, Nowell, and Reichek
                                 Opinion by Justice Molberg
         Appellant Brenda Delgado was convicted of capital murder and sentenced to

life imprisonment without the possibility of parole.1 She now raises eleven issues

on appeal. Because we find no reversible error, we affirm the trial court’s judgment.

                                 EVIDENCE PRESENTED AT TRIAL

         Dr. Kendra Hatcher was shot and killed in the parking garage at her apartment

building in Uptown Dallas on September 2, 2015. The ensuing Dallas Police

Department investigation determined she was shot by Kristopher Love, who was


   1
       The State did not seek the death penalty. See TEX. PENAL CODE § 12.31(a).
driven to the site by Crystal Cortes. They combined to kill Hatcher at the bidding of

appellant, who wanted Hatcher out of the picture after Hatcher started dating

appellant’s ex-boyfriend, Dr. Ricardo Paniagua. As promised, Love and Cortes

received money, drugs, or both from appellant in exchange for killing Hatcher.

      After being questioned by police, appellant fled to Mexico. She was indicted

for capital murder on October 22, 2015. Appellant remained in Mexico until she

was finally arrested by Mexican police on April 8 of the next year, and she was

brought to trial in Dallas County in May 2019.

      At trial, Detective Eric Barnes, the lead detective investigating the case,

testified that he arrived at the crime scene and learned that surveillance video

identified a black Jeep Cherokee as a suspect vehicle. Without much else to go on,

police released the video to the media the day after the murder to enlist the public’s

help. Jose Ortiz testified that he recognized the Jeep on the news as his own. He

had loaned it to appellant and Cortes on the morning of the killing.

      Ortiz testified that after he recognized his Jeep on the news, he and appellant

met up and he questioned her about it. At first, appellant tried to convince him it

was not his Jeep. But eventually appellant told him that when Cortes was using the

Jeep, she “went to go get some drugs for somebody . . . and that probably something

went wrong.” Appellant told Ortiz not to pick up the phone if Cortes called “because

she [did not] know what [Cortes] got involved in.” Appellant urged Ortiz not to say

anything to anyone because he could “get in trouble with the police” and “[risk his]

                                         –2–
citizenship.”      Ortiz testified appellant recommended he “hide [the Jeep] and

probably paint it a different color,” and she offered to help pay for the paint job.

Ortiz thought appellant was trying to manipulate him by mentioning his immigration

status.

          Later that day, Ortiz contacted the police to let them know he believed it was

his Jeep on the news as the one possibly involved in the murder. Detective Barnes

brought Ortiz to the police station and interviewed him, where Ortiz told Barnes he

had lent his Jeep to appellant and Cortes on the morning of the offense. Ortiz told

police appellant and Cortes told him Cortes’s car was having mechanical issues, so

they left the BMW they were driving with Ortiz, and he gave them his Jeep to use in

the meantime. Appellant and Cortes told Ortiz that they would be together all day

using the Jeep. Ortiz did not know anything about any planned murder. As far as

he knew, appellant and Cortes were simply dropping off a car for him to work on.

          Appellant was supposed to come back after work to return the Jeep, but

instead she called Ortiz and told him to meet her at a Chili’s in Carrollton. When

Ortiz arrived, appellant was there alone. She told Ortiz that she had been dropped

off by a friend and that Cortes had the Jeep. They had drinks and appetizers before

leaving a little after 9 p.m. Shortly before they left, appellant tried to call Cortes,

and she told Ortiz that her phone was not getting through and she needed to borrow

his to make the call. Appellant spoke with Cortes outside and gave her Ortiz’s home



                                           –3–
address so they could meet there to exchange the cars. They met up, and Ortiz got

his Jeep and appellant and Cortes got the BMW.

      The BMW was not appellant’s or Cortes’s car either. Appellant got it from

her friend, Roberto Menendez, the day before. Menendez testified that on Tuesday,

September 1, appellant texted him asking if he could fix her car, a Lexus. He went

by appellant’s apartment after work and they switched cars.        Appellant took

Menendez’s gold BMW even after Menendez told her his car had a significant

mechanical problem and did not always run. The plan was for Menendez to take

appellant’s car to the shop the next day, then on Wednesday evening they would

meet up at around 7:30 in the evening to get dinner and switch cars back.

      But when 7:30 p.m. Wednesday arrived, Menendez testified appellant did not

answer her phone. Menendez finally heard from her at 9:30 p.m. when he was eating

at Gloria’s in Uptown, and she agreed to meet him in the parking garage to get her

car back. She arrived with Cortes.

      Cortes, who cooperated with the State after reaching a plea-bargain

agreement, implicated appellant in Hatcher’s murder. Cortes testified appellant

resented Hatcher because Hatcher was dating appellant’s ex-boyfriend, Paniagua.

Appellant wanted Paniagua back, and eventually appellant made up her mind that

she “wanted to get rid of Kendra Hatcher.” Appellant asked Cortes if she knew

anyone “who could take care of it,” and Cortes agreed to help.



                                       –4–
      Cortes and appellant had numerous discussions and meetings, planning how

to kill Hatcher. They considered injecting her with heroin or a sedative or shooting

her with a gun. Appellant asked Cortes if she knew anyone else who could help

because Cortes was from “a rundown neighborhood.” They drove around together,

“asking people if they would be able to help” and “if they weren’t credible enough,

[they] would just leave them hanging.”

      One day, appellant and Cortes ran into Love, Love’s children, and their friend,

Kelly Ellis, at Cortes’s brother’s house. Cortes and appellant “asked them if they

[could] help [them] in committing a murder,” and they went with Love to his

apartment to discuss it. They talked about different methods of killing Hatcher, “and

everybody came to the agreement [that] shooting her would be the fastest way to do

it.” Cortes testified that appellant was involved in the discussion. Appellant, Cortes,

and Love eventually pushed Ellis out of the plan because he was not being

sufficiently discreet.

      Cortes testified that she and appellant went to Academy to buy a gun, but they

changed their minds when they considered that “it would fall back on [them].”

Eventually, Love acquired a Smith & Wesson handgun, which he showed to

appellant and Cortes at his apartment. Cortes testified that it was decided that she

was going to be the shooter and Love was going to drive, but in the end, they

swapped roles because Cortes knew Dallas better. Cortes testified she found a

firearms dealer through social media and called, asking if they had a silencer for a

                                         –5–
.40 caliber Smith & Wesson. Later, an extraction of appellant’s phone discovered a

video created on the phone on August 27 that recorded a conversation about a

silencer for such a weapon.

        Cortes testified that she and Love would be compensated by appellant for

killing Hatcher. Appellant, who held herself out as a member of a cartel, was going

to give Love “drugs and money,” and she was going to give Cortes money.

According to Cortes, appellant was flaunting her money and spreading it around in

the days prior to the murder.

        Cortes stated appellant “had [Paniagua’s] iPhone account loaded to another

iPhone, and she was able to track him that way,” so they knew he bought plane

tickets for a trip to Mexico with Hatcher on September 3, which was Labor Day

weekend. They also knew that after that weekend Paniagua and Hatcher would be

moving to San Francisco. They picked September 2 to carry out their plan before

Hatcher could get away. Appellant wanted “to make it look like a robbery gone

bad.”

        To decide where to carry out the killing, Cortes testified she and appellant

followed Hatcher on her daily routine. They followed her to work and to the parking

garage at her building. They were able to enter the garage by first parking in a

visitor’s spot, waiting for a car with garage access privileges to drive up, and then

tailing the vehicle into the garage. At Hatcher’s work, they watched her with



                                         –6–
binoculars from across the street at a Salvation Army store. Appellant and Cortes

did this a few times, but on the day of the murder, it was just Love and Cortes.

      The day before the murder, the trio did a “dry run.” Appellant, Cortes, and

Love drove from Love’s apartment to Hatcher’s work, and then to Hatcher’s

apartment to get a sense of timing. Afterwards, they dropped off Love and went to

the dental office where appellant worked to get gloves, syringes, disinfectant spray,

and wipes. Appellant and Cortes also stole a temporary paper license plate from a

blue Durango at an apartment complex in North Dallas to put on the Jeep before the

murder.

      Cortes testified that on the day of the murder she and appellant picked up Love

and dropped him off at a Jack in the Box before going to Ortiz’s car shop to exchange

Menendez’s BMW for the Jeep. They did not want to use the BMW because it was

not reliable. They returned to the Jack in the Box, picked up Love, and then dropped

off appellant at a library in Carrollton. Cortes and Love then drove to The Gables,

where Hatcher resided, and parked across the street for thirty minutes to an hour.

From there, they drove to Hatcher’s work and saw that it was not yet open.

Thereafter, Cortes dropped off Love before picking up her son and nephew from

school, and she took them to a Sonic and dropped them off with her grandmother.

      Cortes picked up Love again and they drove back to Hatcher’s work. Hatcher

left work, and they followed her for a time but eventually lost her in traffic. They

beat her to The Gables, followed someone through the gate into the garage, and

                                        –7–
parked. Appellant had showed them that Hatcher drove a white Toyota Camry, and

they knew from their prior scouting runs where she typically parked. They parked

facing the garage’s entrance so they could see when Hatcher entered. Love was in

the backseat with the gun, cleaning it and the bullets and clip to try to avoid leaving

fingerprints on anything.

      They waited thirty minutes to an hour before Hatcher arrived and parked near

them. Love, who was wearing gloves, exited the Jeep with the gun and approached

Hatcher. Cortes said she did not see Love kill Hatcher, but she “heard the shots

fired.” The medical examiner later testified Hatcher died as a result of a gunshot

wound to the back of the head. Cortes backed out of her parking space, and Love

“ran into the Jeep with [Hatcher’s] belongings, her purse and a Nikon camera” and

the gun. Love got in the rear passenger side door and crouched down to avoid being

seen. Cortes at first drove the wrong way, incorrectly thinking there was another

exit, and then drove “back around and exited the way [she] entered.” Cortes drove

them to an abandoned house in Pleasant Grove “to clean the Jeep” of fingerprints

and put its real license plates back on. Love went through Hatcher’s purse and kept

the cash he found in her wallet. Cortes dropped off Love and then drove to her

grandmother’s house to pick up her son.

      Cortes met appellant and Ortiz at Ortiz’s house to trade the Jeep for the BMW.

They took the BMW and drove to Gloria’s in Uptown to return it to Menendez and

to get appellant’s Lexus back. They then drove in the Lexus to Waxahachie to get

                                         –8–
rid of Hatcher’s belongings, but they did not find a suitably secluded area. They

returned to Cortes’s grandmother’s home, where they burned “the items inside the

wallet,” as well as the hoodie Cortes had been wearing, and Love’s t-shirt. Cortes

kept the purse and wallet.

      Cortes testified appellant bought $600 worth of marijuana and $300 worth of

cocaine, and she gave it and some amount of cash to Love. Cortes testified she

received $500 from appellant. Police found a photo of money on Cortes’s phone

that was taken early on the morning of September 4; around the same time, a photo

of Cortes and appellant was taken. Barnes testified he obtained a search warrant to

search appellant’s apartment after she was in custody. Police found a Chase ATM

receipt from August 28 for a $500 withdrawal.

      After learning from Ortiz that appellant had borrowed the Jeep, Detective

Barnes testified he arranged to speak with appellant at the station. Appellant told

him that on the day of the murder she started her day at a library in Carrollton, and

that Cortes took her there because her car was in the shop with Menendez. Barnes

testified appellant was generally “having a hard time remembering how she got from

place to place,” but she “was very confident that she had a receipt in her possession

from Chili’s” from that night. Without prompting, appellant volunteered that her

phone died while she was at Chili’s and she asked a waitress for a charger. Appellant

denied knowing Hatcher. But Barnes testified a later extraction of appellant’s cell

phone uncovered a saved photo of Hatcher and Paniagua, which was admitted at

                                        –9–
trial. When Barnes showed appellant a picture of the black Jeep, she denied knowing

anything about it, though she said Cortes had borrowed it. Appellant told Barnes

that after learning about the shooting and the Jeep’s apparent involvement, she did

not ask Cortes about what happened.

      Police collected a surveillance video from Ortiz’s neighbor that showed

appellant and Cortes at Ortiz’s house the night of the murder, exchanging the Jeep

for the BMW. It was admitted as an exhibit at trial, and Ortiz testified that he,

appellant, and Cortes were the people depicted in the video. Barnes testified the

video contradicted what appellant told him several times—that she had gone straight

home after being at Chili’s.

      Cell phone data placed appellant with Cortes and Love before the killing.

Data from appellant’s phone was admitted at trial that revealed appellant’s phone

was “on the cell tower nearest to [Love’s] apartment” on September 1 at 7:41 a.m.

On the day of the murder, appellant’s phone was “hitting off the cell tower nearest

to the Jack in the Box at Royal and Stemmons” at 10:22 a.m., where Cortes testified

they had dropped off Love. Data from Love’s and Cortes’s phones also showed

them to be at that Jack in the Box around that time. At 3:36 p.m., the data revealed

appellant’s phone “to be at the Carrollton Public Library.” An extraction of Ortiz’s

cell phone revealed a call was made at 7:47 p.m. from his phone to Cortes’s phone

in the Carrollton area shortly after the murder, which was around the time Cortes

said appellant called her from Ortiz’s phone. Cortes called appellant about forty-

                                       –10–
five minutes after the killing; the record of that call was deleted from appellant’s

phone. Moreover, the cell phone evidence showed appellant and Cortes contacted

each other ninety-nine times over a two-week period, from August 22 to September

4.

      Love was eventually arrested, and his car was impounded. An ATF canine

trained to find explosives and gunshot residue alerted on the car’s center console,

though nothing but an ashtray appeared to be there. But when the detective pulled

up the plastic of the console, he saw “the butt of a gun sitting underneath the

ashtray.” It was a .40 caliber Smith & Wesson. The crime lab ran tests on a cartridge

case found at the crime scene and confirmed the handgun found in Love’s car was

the weapon used to kill Hatcher.

      At trial, others testified about appellant’s obsession with and desire to harm

Hatcher. Appellant’s cousin, Moses Martinez, testified he and appellant were not

close, but that he started seeing more of her in 2015. Appellant was depressed about

her breakup with Paniagua, and they discussed Kendra Hatcher. Martinez at first

testified appellant asked him “to just scare [Hatcher]” with a baseball bat, and

appellant said she would pay him, though she never told him that she was trying to

hurt Hatcher. When the State showed him his testimony from a prior hearing,

however, Martinez acknowledged appellant wanted him to hit Hatcher with the bat.

Appellant showed Martinez the baseball bat she wanted him to use.



                                       –11–
       Appellant’s friend, Jennifer Escobar, described appellant as “super obsessed

with” and angry towards Paniagua after he broke up with appellant. Escobar said

appellant had a copy of Paniagua’s house key, tracked Paniagua’s movements on her

phone, and had access to his bank and e-mail accounts. Appellant showed Escobar

transactions he made and “would go through his e-mail.”

       Escobar testified appellant asked her “to eliminate Kendra Hatcher” by

injecting her with something fatal. Appellant also wanted Escobar to put Paniagua

“in a coma with a bat.” In return, appellant would give Escobar “drugs, $2000, and

a car.” Escobar, after discussing it with her parents, decided not to get involved in

the plot.

       Appellant’s friend Menendez, who had loaned her his BMW, also testified

that appellant constantly brought up Hatcher when he spent time with her.

Menendez once questioned appellant about why she was so obsessed with Hatcher,

and “she got mad and she stopped talking” to him for three or four days. One

evening, appellant asked Menendez to take her to “visit a friend,” and told him to

drive to The Gables apartments in Uptown. Menendez later saw news reports about

this offense and recognized The Gables, where Hatcher lived and was killed, as the

apartments to which appellant took him. Menendez also testified that in June of

2015, appellant asked if he could get her a gun. He said he could not because he did

not like guns and did not have anything to do with them. They did not discuss the

subject again.

                                       –12–
      An extraction of appellant’s cell phone corroborated the testimonial evidence

about appellant’s motive.     An image of Paniagua and Hatcher was saved on

appellant’s phone on June 15, 2015. A screenshot of the “Find My iPhone” tracking

app, which appeared to be tracking Paniagua’s phone, was created on May 25, 2015.

Images of Paniagua’s Frontier Airlines reservations were saved on March 21, 2015.

And an image of Paniagua’s social security card was also found on appellant’s

phone.

                                     ANALYSIS

                             Sufficiency of the evidence

      Appellant argues in her first issue that the evidence was insufficient to prove

that the murder was committed for remuneration. Because she seems to make both

sufficiency arguments and arguments based on article 38.14 of the code of criminal

procedure, we will address each issue separately.

      We review the sufficiency of the evidence under the single standard set out in

Jackson v. Virginia, 443 U.S. 307 (1979); see Brooks v. State, 323 S.W.3d 893, 895

(Tex. Crim. App. 2010) (plurality op.). Under that standard, we view the evidence

in the light most favorable to the verdict and determine whether any rational trier of

fact could have found the essential elements of the crime beyond a reasonable doubt.

Jackson, 443 U.S. at 318–19. This standard “gives full play to the responsibility of

the trier of fact fairly to resolve conflicts in the testimony, to weigh the evidence,

and to draw reasonable inferences from basic facts to ultimate facts.” Id. at 319.

                                        –13–
The trier of fact may choose to disbelieve all or any part of a witness’s testimony.

Febus v. State, 542 S.W.3d 568, 572 (Tex. Crim. App. 2018). “A court’s role on

appeal is restricted to guarding against the rare occurrence when the factfinder does

not act rationally.” Nisbett v. State, 552 S.W.3d 244, 262 (Tex. Crim. App. 2018).

      When the trial court’s charge authorizes the jury to convict on more than one

theory, the guilty verdict will be upheld as long as the evidence is sufficient on any

one of the theories. Guevara v. State, 152 S.W.3d 45, 49 (Tex. Crim. App. 2004).

Circumstantial evidence is as probative as direct evidence and can alone be sufficient

to establish an accused’s guilt. Id.

      Appellant was indicted under two theories of capital murder. The indictment

alleged appellant

      [d]id then and there intentionally and knowingly cause the death of
      Kendra Hatcher, an individual, hereinafter called deceased, by
      employing Kristopher Love to murder deceased for remuneration and
      the promise of remuneration, to wit: drugs and United States currency,
      from defendant and a drug cartel, and pursuant to said agreement, the
      said Kristopher Love did then and there intentionally and knowingly
      cause the death of the said deceased by shooting deceased with a
      firearm, a deadly weapon,

      And did further unlawfully then and there intentionally cause the death
      of Kendra Hatcher . . . by shooting deceased with a firearm, a deadly
      weapon, and the defendant was then and there in the course of
      committing and attempting to commit the offense of robbery of said
      deceased[.]

The jury charge authorized conviction under either theory, incorporating a law of

parties instruction for the second. But because we find the evidence sufficient to

support the jury’s verdict under the first theory, we need not address the second. See
                                          –14–
Guevara, 152 S.W.3d at 49. For the first theory, appellant was charged with capital

murder under section 19.03(a)(3) of the penal code: a person commits capital murder

if she commits murder—that is, “intentionally or knowingly causes the death of an

individual”2—and she “employs another to commit the murder for remuneration or

the promise of remuneration.” See TEX. PENAL CODE § 19.03(a)(3).

         The State presented evidence of appellant’s motive for wanting Hatcher dead.

See Nisbett, 552 S.W.3d at 265 (“While motive is not by itself enough to establish

guilt of a crime, it is a significant circumstance indicating guilt.”). Appellant was

angry after Paniagua broke up with her, and she became obsessed with his new

relationship with Hatcher. Appellant either wanted Paniagua back or she wanted to

get back at him for breaking up with her. Numerous witnesses testified to this

motive, including Cortes, Menendez, Escobar, and Martinez. Furthermore, evidence

from appellant’s phone corroborated this motive: appellant tracked Paniagua’s

phone and saved images of him and Hatcher, their plane tickets, and Paniagua’s

social security card.

         Cortes testified appellant asked her to kill Hatcher in exchange for money.

Martinez and Escobar also testified appellant asked them if they would either harm

or kill Hatcher. But Cortes testified she agreed to help appellant, and she and

appellant found Love, who also agreed to participate in the plot to kill Hatcher.



   2
       TEX. PENAL CODE § 19.02(b)(1).
                                         –15–
Cortes testified appellant promised to give her money and Love drugs and money in

exchange for helping to kill Hatcher.

      Cortes testified the threesome agreed shooting Hatcher was the best way to

kill her. The plan was to make the killing look like a robbery gone wrong. Evidence

showed Hatcher was shot in the back of the head at her apartment’s parking garage

by a .40 caliber Smith & Wesson that was later found in Love’s car. Surveillance

footage from the garage showed a black Jeep exiting the garage just after the

shooting. Ortiz testified it was his Jeep, which he had loaned to appellant and Cortes

the morning of the shooting. He further testified appellant and Cortes returned the

Jeep to him that night. A neighbor’s security camera captured appellant and Cortes

returning the Jeep to him sometime after the shooting. A video, created days before

the killing, was found on appellant’s phone that recorded a conversation about

acquiring a silencer for a handgun like the one used.

      Cortes testified appellant bought $600 worth of marijuana and $300 worth of

cocaine, and she gave it and some amount of cash to Love. Cortes testified she

received $500 from appellant. An ATM receipt found in appellant’s apartment

showed that she withdrew $500 a few days before the killing. Police found a photo

of money on Cortes’s phone that was taken two days after the shooting, and at the

same time, a photo of Cortes and appellant had been taken.

      Cell phone data admitted at trial showed appellant was with Cortes and Love

before the shooting, and appellant and Cortes called each other ninety-nine times

                                        –16–
over a period spanning from August 22 to September 4. Cortes called appellant

about forty-five minutes after the murder. The record of that one call was deleted

from appellant’s phone. After being questioned by police, appellant fled to Mexico.

      Appellant argues there was no evidence of an “acceptance of the offer” by

Love. But the State was required to prove appellant employed Love “to commit the

murder for remuneration or the promise of remuneration.” See TEX. PENAL CODE

§ 19.03(a)(3). Cortes testified Love “was supposed to get drugs and money” for

killing Hatcher. She further testified that, the day after the murder, she and appellant

got about $600 worth of marijuana and $300 worth of cocaine, which they then gave

to Love. She stated appellant also gave Love cash, though she was unsure of the

amount.

      Viewing all of the evidence in the light most favorable to the verdict, we

conclude a rational factfinder could have found beyond a reasonable doubt appellant

caused Hatcher’s death by employing Love to shoot her, Love did shoot and kill

Hatcher, and he did so for drugs and money, which he received from appellant as

promised. Accordingly, sufficient evidence supported the jury’s verdict finding

appellant guilty of capital murder under section 19.03(a)(3). See Jackson, 443 U.S.

at 318–19. Having found the evidence sufficient, we will now address article 38.14,

which appellant also raises in her first point of error.




                                         –17–
                              Non-accomplice evidence

      We conclude that sufficient non-accomplice evidence corroborated the

testimony of Cortes, the only accomplice who testified, as required by article 38.14.

“A conviction cannot be had upon the testimony of an accomplice unless

corroborated by other evidence tending to connect the defendant with the offense

committed; and the corroboration is not sufficient if it merely shows the commission

of the offense.” TEX. CODE CRIM. PROC. art. 38.14. Not mandated by common law

or the U.S. or Texas constitutions, this rule “reflects a legislative determination that

accomplice testimony implicating another person should be viewed with a measure

of caution.” Blake v. State, 971 S.W.2d 451, 454 (Tex. Crim. App. 1998).

      In deciding whether the evidence is sufficiently corroborated by non-

accomplice evidence, we must eliminate the accomplice testimony from

consideration and then examine the rest of the record to see if there is any evidence

that tends to connect the accused with the commission of the crime. Solomon v.

State, 49 S.W.3d 356, 361 (Tex. Crim. App. 2001). “[T]he evidence must simply

link the accused in some way to the commission of the crime and show that rational

jurors could conclude that this evidence sufficiently tended to connect the accused

to the offense.” Malone v. State, 253 S.W.3d 253, 257 (Tex. Crim. App. 2008)

(cleaned up).

      “Each case must be judged on its own facts”—there is no set amount of non-

accomplice evidence required. Gill v. State, 873 S.W.2d 45, 48 (Tex. Crim. App.

                                         –18–
1994). Apparently insignificant circumstances may constitute sufficient evidence of

corroboration, though a defendant’s mere presence at the scene of the crime, without

more, is insufficient. Malone, 253 S.W.3d at 257. While motive and opportunity

evidence is insufficient on its own, “both may be considered in connection with other

evidence that tends to connect the accused to the crime.” Smith v. State, 332 S.W.3d

425, 442 (Tex. Crim. App. 2011).

      Ample     non-accomplice     evidence—everything       other   than   Cortes’s

testimony—tended to connect appellant to Hatcher’s murder. As discussed above,

several witnesses other than Cortes testified that in the months leading up to the

offense appellant was obsessed with Hatcher and expressed a desire to hurt or kill

her; an extraction of appellant’s cell phone corroborated these other witnesses’

testimony. Appellant engaged in a double car swap the day before and the day of

the murder. The second car she borrowed, the Jeep, was captured on video in

Hatcher’s parking garage before and after the shooting. Ortiz testified he loaned the

Jeep to appellant and Cortes the morning of the shooting, and they returned it that

night, after the shooting. This latter exchange was captured on video that was

admitted at trial. Ortiz testified appellant encouraged him to paint the Jeep a

different color after he confronted her about the fact that the Jeep was on the news.

Days before the shooting, a video was created on appellant’s phone of a conversation

about a silencer for a .40 caliber Smith & Wesson—the type of weapon used to kill

Hatcher. Appellant’s cell phone data placed her with Cortes and Love on the day of

                                        –19–
the murder, and it showed an extraordinary number of communications with Cortes

over a short period of time before and after the killing. Two photos found on

Cortes’s phone—one of cash and one of appellant and Cortes—were determined to

have been taken in close proximity to each other early on September 4, two days

after the murder.

      Thus, significant evidence other than Cortes’s testimony “tend[ed] to connect

the defendant with the offense committed[,]” and it did not “merely show[] the

commission of the offense.” See TEX. CODE CRIM. PROC. art. 38.14. Instead, it

showed appellant was motivated to kill Hatcher and appellant was connected to the

vehicle, weapon, and people used to kill Hatcher around the time that she was killed.

      Appellant argues the corroborative facts did not prove the remuneration

element. But “the testimony of an accomplice witness in a capital murder case need

not be corroborated on the element which elevated the murder to a capital murder.”

Anderson v. State, 717 S.W.2d 622, 631 (Tex. Crim. App. 1986) (citing Holladay v.

State, 709 S.W.2d 194 (Tex. Crim. App. 1986)).

      Appellant also argues “the corroborating evidence was just as consistent with

innocent activity by [appellant] as with the murder plot theory espoused by Cortes.”

She further argues it “is just as likely that Cortes was responsible for enticing Love

to act as an emblem of her ‘loyalty’ to [appellant]—that Cortes had the audacity . . .

to do what [appellant] could only wish for.” But our role on appeal is limited to

reviewing whether any non-accomplice evidence “tended to connect” appellant to

                                        –20–
the commission of the offense. For the above reasons, we conclude that it did.

Appellant’s first issue is overruled.

                                    Judicial notice

      In overruling appellant’s first issue, we also deny her request to take judicial

notice of documents she included in the appendix of her original brief. In appellant’s

original brief, she included Cortes’s judgment of conviction, a motion striking words

from the indictment in Cortes’s case, and a transcript of Cortes’s testimony from

Love’s capital murder trial. A motions panel of this Court struck that brief. When

appellant filed a motion to reconsider the Court’s order striking her brief, the motions

panel of this Court denied appellant’s motion, but it also deferred to the submissions

panel whether to take judicial notice of appellant’s documents.

      As appellant acknowledges, “We are reluctant to take judicial notice of facts

that go to the merits of [a] dispute.” Gaston v. State, 63 S.W.3d 893, 900 (Tex.

App.—Dallas 2001, no pet.). Generally, “appellate courts take judicial notice of

facts outside the record only to determine jurisdiction over an appeal or to resolve

matters ancillary to decisions that are mandated by law (e.g., calculation of

prejudgment interest when the court renders judgment).” Id.

      We decline appellant’s invitation to depart from that general rule. Judicial

notice is particularly ill-fitted for the purpose to which appellant asks us to apply it

here. Appellant argues that based on inconsistencies between Cortes’s testimony in

Love’s trial and her testimony in this case, a rational trier of fact would have found

                                         –21–
that Cortes manufactured her story to fit the facts known by the police on September

21, 2018, the date Cortes testified she began telling the truth to prosecutors. She

argues that the documents she would have us judicially notice reveal those

inconsistencies.

        The standard we must apply deals only with “the record evidence adduced at

the trial.” Jackson, 443 U.S. at 324. This includes evidence both properly and

improperly admitted, see, e.g., Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim.

App. 2007), but it cannot include evidence not admitted. To say otherwise would

allow a defendant “to retry the case on appeal”3 through sufficiency review, which

we cannot do. See Flores v. State, 620 S.W.3d 154, 162 (Tex. Crim. App. 2021)

(Keller, P.J., dissenting) (“We have cautioned reviewing courts not to focus on

evidence that was not admitted at trial, to engage in a ‘divide and conquer’ analysis,

or act as a thirteenth juror.”). We therefore deny appellant’s request to take judicial

notice of the documents she included in her original brief and in her motion for

reconsideration. See Lewis v. State, No. 10-17-00007-CR, 2018 WL 2344762, at *5

(Tex. App.—Waco May 23, 2018, no pet.) (mem. op., not designated for

publication) (“We remind counsel that, in our review of [appellant’s] issues, we are

confined to the record before us and that the attachment of exhibits to a brief does

not constitute formal inclusion in the record.”).



   3
       Posey v. State, 966 S.W.2d 57, 63 (Tex. Crim. App. 1998).
                                                 –22–
                              Article 38.36 instruction

      In her second issue, appellant argues the trial court erred by including the

following instruction in the jury charge:

      You are instructed that you may consider all relevant facts and
      circumstances surrounding the alleged killing and the previous
      relationship existing between the defendant and the deceased, if any,
      together with all relevant facts and circumstances going to show the
      condition of the mind of the defendant at the time of the offense alleged
      in the indictment.

      At the charge conference, appellant objected to this instruction. She argued

the instruction improperly emphasized “everything that the State wants to point out

between the accused and Dr. Hatcher.” She argued the statutory basis for the

instruction, article 38.36 of the Texas Code of Criminal Procedure, “goes to

admissibility” and that, while the instruction might be suitable for “a self-defense

scenario,” it was inapplicable in this case. The State responded that the instruction

tracked article 38.36 of the Texas Code of Criminal Procedure. The trial court

denied appellant’s request to remove the instruction.

      “Appellate review of claims of jury-charge error first involves a determination

of whether the charge was erroneous and, if it was, then second, an appellate court

conducts a harm analysis, with the standard of review for harm being dependent on

whether error was preserved for appeal.” Cortez v. State, 469 S.W.3d 593, 598 (Tex.

Crim. App. 2015).

      The trial court must deliver to the jury “a written charge distinctly setting forth

the law applicable to the case.” See TEX. CODE CRIM. PROC. art. 36.14. In so doing,
                                       –23–
the court must not express any opinion as to the weight of the evidence. Id. The

court “must ensure that all of the law applicable to the criminal offense that is set

out in the indictment or information is incorporated into the jury charge as well as

the general admonishments, including reference to the presumption of innocence,

proof beyond a reasonable doubt, unanimity of the verdict, and so forth.” Delgado

v. State, 235 S.W.3d 244, 249 (Tex. Crim. App. 2007).

      To ensure compliance with article 36.14, a trial judge should “avoid including

non-statutory instructions in the charge because such instructions frequently

constitute impermissible comments on the weight of the evidence.” De La Torre v.

State, 583 S.W.3d 613, 617 (Tex. Crim. App. 2019).

      The complained-of instruction here was not “non-statutory”: it tracked article

38.36 of the Texas Code of Criminal Procedure. Under article 38.36,

      [i]n all prosecutions for murder, the state or the defendant shall be
      permitted to offer testimony as to all relevant facts and circumstances
      surrounding the killing and the previous relationship existing between
      the accused and the deceased, together with all relevant facts and
      circumstances going to show the condition of the mind of the accused
      at the time of the offense.

TEX. CODE CRIM. PROC. art. 38.36.         Instructions based on article 38.36 are

“traditional part[s] of murder jury charges.” Elizabeth Berry & George Gallagher,

Texas Criminal Jury Charges § 6:450 note (2020).

      We do not think the instruction was an improper comment on the weight of

the evidence, as appellant argues. The instruction did not reference any specific

evidence and it did not “intimate that the jury should resolve any fact question in a
                                        –24–
certain way or that any of the evidence bearing upon such a fact question should be

given greater weight or credibility than other evidence bearing on the same

question.” See Atkinson v. State, 923 S.W.2d 21, 25 (Tex. Crim. App. 1996).

       It therefore did not present the same problem as the instruction at issue in

Bartlett v. State, 270 S.W.3d 147 (Tex. Crim. App. 2008), a case to which appellant

directs us. There, the trial court, in the jury charge, “set out a lengthy explanation

of the statute governing the admissibility of the evidence of appellant’s refusal to

take a breath test and also described the arguments of both parties regarding the

significance of that evidence.” Id. at 152. The court of criminal appeals held that

the instruction was an impermissible comment on the weight of the evidence. Id. at

154.

       In the course of so holding, the court described “three specific circumstances

under which a trial court may single out a particular item of evidence” in the jury

charge “without signaling to the jury an impermissible view of the weight (or lack

thereof) of that evidence.” Id. at 151 (emphasis added). The first is when the law

ascribes a particular weight or “a particular or limited significance” to a specific

category or item of evidence. Id. The second is when “the Legislature has expressly

required the trial court to call particular attention to specific evidence in the jury

charge when the law specifically identifies it as a predicate fact from which a jury

may presume the existence of an ultimate or elemental fact.” Id. And third, “the



                                        –25–
trial court may instruct the jury with respect to evidence that is admissible contingent

upon certain predicate facts that it is up to the jury to decide.” Id.

       Here, the article 38.36 instruction told the jury it could consider “all relevant

facts and circumstances surrounding the alleged killing and the previous relationship

existing between the defendant and the deceased, if any, together with all relevant

facts and circumstances going to show the condition of the mind of the defendant at

the time of the offense[.]” We do not think this general instruction “single[d] out a

particular item of evidence.” See Bartlett, 270 S.W.3d at 151. The three Bartlett

categories therefore do not apply.

       Furthermore, we find no case holding that including an article 38.36

instruction in the jury charge is error. On the contrary, several of our sister courts

have held that article 38.36 instructions are not improper. See, e.g., Milner v. State,

262 S.W.3d 807, 809 (Tex. App.—Houston [1st Dist.] 2008, no pet.) (citing

Valentine v. State, 587 S.W.2d 399, 401–02 (Tex. Crim. App. 1979)).4 Our sister

courts all cite Valentine for this rule, but further support for it can be found in an

older case, Wheeler v. State, 239 S.W.2d 105, 106 (Tex. Crim. App. 1951). The

court of criminal appeals in Wheeler, in discussing an article 38.36 predecessor

statute, “expressly overruled” certain of its cases “[i]nsofar as [they] hold that the

substance of [the article 38.36 predecessor] should not be given in the charge, but


   4
      See also Roberson v. State, 144 S.W.3d 34, 42 (Tex. App.—Fort Worth 2004, pet. ref’d); Gold v.
State, 691 S.W.2d 760, 764 (Tex. App.—El Paso 1985), aff’d on other grounds, 736 S.W.2d 685 (Tex.
Crim. App. 1987).
                                               –26–
should serve only as a guide to the court in passing upon the admissibility of

testimony[.]” Id.5

       Accordingly, we conclude that the trial court did not err by denying

appellant’s request to remove the article 38.36 instruction from the jury charge. See

Cortez, 469 S.W.3d at 598. We overrule appellant’s second issue.

                                   Law of parties instruction

       In her third issue, appellant argues the trial court erred by failing to properly

charge the jury about the application of the law of parties as defined in Texas Penal

Code § 7.02(a)(2). The jury was charged, in pertinent part, to find appellant guilty

if it found beyond a reasonable doubt that appellant

       did intentionally or knowingly cause the death of Kendra Hatcher . . .
       by employing Kristopher Love to murder Kendra Hatcher for
       remuneration or the promise of remuneration . . . and pursuant to said
       agreement, Kristopher Love did intentionally or knowingly cause the
       death of Kendra Hatcher by shooting her with a firearm . . . .

       The State responds that the first type of capital murder alleged here—

“employ[ing] another to commit . . . murder for remuneration or the promise of

remuneration”—is “one manner or means of committing capital murder as a

principal.” Consequently, a law of parties instruction is unnecessary under the

State’s first theory of capital murder. We agree.




   5
     We note, though, that the article 38.36 predecessor at issue in Wheeler applied only for punishment
purposes. Wheeler, 239 S.W.2d at 106; see also Carver v. State, 510 S.W.2d 349, 353–55 (Tex. Crim. App.
1974).
                                                –27–
      The First Court of Appeals rejected an argument similar to appellant’s in

Lopez v. State, 493 S.W.3d 126, 137 (Tex. App.—Houston [1st Dist.] 2016, pet.

ref’d). In that case, the indictment tracked the language of section 19.03(a)(3) of the

penal code. Id. It alleged the defendant caused the death of the victim by employing

three people to murder the victim for remuneration. Id. The appellant argued the

trial court erred by failing to incorporate the mental state for party liability (“acting

with intent to promote or assist the commission of the offense”) in the application

paragraph. Id. “In effect, [the appellant] argue[d] that the trial judge erred because

he did not fully instruct the jury on the law of parties in the application paragraph of

the jury charge.” Id. The court of appeals noted the indictment tracked the language

of section 19.03(a)(3) and the application paragraph authorized the jury to convict

only upon finding that the appellant acted “intentionally or knowingly,” as required

by section 19.03(a)(3). Id. Given that, the court concluded the application paragraph

authorized conviction of the appellant “as a principal under the correct mens rea

element.” Id.

      The pertinent facts are the same here. The indictment and charge tracked

section 19.03(a)(3): appellant was indicted, under the first theory alleged, for causing

the death of Kendra Hatcher by employing Love to murder Hatcher for

remuneration. The charge, reproduced above, reflected the indictment, and it

tracked the statute: under section 19.03(a)(3), a person commits capital murder if the

person commits murder—that is, “intentionally or knowingly causes the death of an

                                         –28–
individual”6—and the person “employs another to commit the murder for

remuneration or the promise of remuneration.” See TEX. PENAL CODE § 19.03(a)(3).

         It may be that, normally in a murder case, when a defendant solicits murder

but does not pull the trigger, he or she should be charged under the law of parties.

But in a capital murder case charged under section 19.03(a)(3), the “parties” or

“solicitation” aspect of the crime is effectively built into the statute. Here, the jury

was asked whether appellant caused the victim’s death by employing Love to shoot

her.

         Thus, the trial court properly instructed the jury it could convict appellant as

principal, not as party. See also Metcalf v. State, No. 14-19-00101-CR, 2020 WL

1880991, at *4–6 (Tex. App.—Houston [14th Dist.] April 16, 2020, no pet.) (holding

that a party instruction “would have been superfluous and was not required” when

the defendant was charged with causing the victim’s death by employing a hit man

to kill the victim for remuneration). We find no error in the charge, and we overrule

appellant’s third issue. See Cortez, 469 S.W.3d at 598.

                                        Voir dire

         Appellant argues in her fourth issue that one of the veniremembers “was

improperly excused from the jury panel because she was not shown to be disqualified

to serve as a juror.” Following an off-record discussion, the trial court stated, “All



   6
       TEX. PENAL CODE § 19.02(b)(1).
                                           –29–
right. We’re on the record. It appears that Venireperson [ ] Sweet, is posting online

about this trial. The State has no objection to excusing her.” Appellant objected and

asked “that she be admonished should we get to her.” The trial prosecutor then

stated, “Well, to that extent, then, we challenge her for cause. She’s violated the

Court’s instructions.” The trial court granted the challenge for cause.

      “A challenge for cause is an objection made to a particular juror, alleging

some fact which renders the juror incapable or unfit to serve on the jury.” TEX. CODE

CRIM. PROC. art. 35.16(a). “The State may assert grounds for a challenge that are

not included in Article 35.16 where the challenge is based on facts demonstrating

that the prospective juror would be incapable of or unfit for jury service.” Granados

v. State, 85 S.W.3d 217, 230 n.37 (Tex. Crim. App. 2002). Challenges that are not

based on one of the enumerated grounds in article 35.16 are “addressed to the sound

discretion of the trial judge.” See Mason v. State, 905 S.W.2d 570, 577 (Tex. Crim.

App. 1995). A trial court’s ruling on a challenge for cause should be reviewed “with

considerable deference because the trial judge is in the best position to evaluate a

veniremember’s demeanor and responses.” Gardner v. State, 306 S.W.3d 274, 295–

96 (Tex. Crim. App. 2009).

      Even if the trial court erred by striking this juror, which we do not decide, we

do not think any error could have affected appellant’s substantial rights. See TEX.

R. APP. P. 44.2(b). “[A] defendant has no right that any particular individual serve

on the jury.” Jones v. State, 982 S.W.2d 386, 393 (Tex. Crim. App. 1998). Her

                                        –30–
“only substantial right is that the jurors who do serve be qualified.” Id. Thus, “the

erroneous dismissal of a prospective juror calls for reversal ‘only if the record shows

that the error deprived the defendant of a lawfully constituted jury.’” Davis v. State,

No. 05-19-01316-CR, 2021 WL 3671196, at *6 (Tex. App.—Dallas Aug. 18, 2021,

no pet.) (mem. op., not designated for publication) (quoting Jones, 982 S.W.2d at

394). We look to the fairness and impartiality of the jurors who actually sat to make

that determination. See Gamboa v. State, 296 S.W.3d 574, 580 (Tex. Crim. App.

2009).

      Here, appellant does not complain the sworn jurors were unfair or unable to

be impartial. Further, our review of the record does not raise any such concern.

Given that “we presume that jurors are qualified absent some indication in the record

to the contrary[,]” Ford v. State, 73 S.W.3d 923, 925 (Tex. Crim. App. 2002), we do

not think any error in granting the State’s challenge to this veniremember affected

appellant’s substantial rights. See TEX. R. APP. P. 44.2(b).

      In disregarding any non-constitutional error under rule 44.2(b), we necessarily

reject appellant’s argument that any error was of constitutional dimension because

it was “about the juror’s right to sit on the jury” or about the juror’s right to free

speech. Appellant did not make these objections at trial, and they are therefore not

preserved for our review. See Clark v. State, 365 S.W.3d 333, 339 (Tex. Crim. App.

2012) (“The point of error on appeal must comport with the objection made at

trial.”). Appellant’s fourth issue is overruled.

                                         –31–
      In her fifth issue, appellant argues the trial court unlawfully excused

Veniremember Perry from the panel, “violating [appellant’s] right to have the State’s

peremptory challenges limited to 10.”       After voir dire, the State questioned

Veniremember Perry about appellant’s Fifth Amendment right not to testify. Perry

admitted that if appellant did not testify, “then that would probably like push me a

little more towards” guilt. He said, “it would affect me, yeah.” Defense counsel

then noted that the trial judge would give him an instruction telling him not to

consider appellant’s failure to testify; counsel asked Perry if he could follow the

judge’s instruction. Perry responded, “I cannot.”

      The State challenged him for cause.        Appellant objected to the State’s

challenge, arguing that the State was not permitted to rely upon the Fifth Amendment

privilege in challenging a juror. The trial court granted the State’s challenge.

Appellant then requested an additional peremptory challenge, which the court

denied.

      A challenge for cause may be made by the State if the juror “has a bias or

prejudice against any phase of the law upon which the State is entitled to rely for

conviction or punishment.” TEX. CODE CRIM. PROC. art. 35.16(b)(3). As the State

points out, the court of criminal appeals has held that a “venireperson is

challengeable by the State for cause under article 35.16(b) based upon their belief

that the defendant’s failure to testify constitutes an admission of guilt.” Flores v.

State, 871 S.W.2d 714, 719 (Tex. Crim. App. 1993). “That such a bias might have

                                       –32–
been in favor of the State does not prevent the State from making a challenge on that

basis.” Id.

      Thus, we conclude the trial court did not err by granting the State’s challenge,

given Perry’s clear statement that he would not be able to follow the court’s Fifth

Amendment instruction. See id.

      In deciding the State could challenge Perry for cause under article 35.16(b)(3),

we reject appellant’s contention she was entitled to “waive” Perry’s disqualification

as a trump card against the State’s challenge. Appellant cites no authority for her

claim, which, we note, would contradict the court of criminal appeals’ holding in

Flores. We also reject appellant’s contention that the State, in effect, received an

additional peremptory strike when the trial court granted the State’s challenge for

cause of Perry. This is, as the court of criminal appeals put it in another case, “not

correct.” Jones, 982 S.W.2d at 393 (“It is especially wrong to equate the State’s

challenge for cause to a peremptory challenge, because the State has the right to

challenge disqualified jurors even when their disqualifications might seem to make

them favor the State.”). We overrule appellant’s fifth issue.

                                 Evidentiary issues

      In her sixth issue, appellant argues the trial court violated her constitutional

right to present evidence that called Cortes’s credibility into question. During her

cross-examination of Cortes, appellant sought to play “video snippets” from Cortes’s

interviews with the police, which totaled about ten minutes of footage. Appellant

                                        –33–
argued the jury “needs to see exactly what [Cortes] looks like when she lies.” She

argued that several state and federal constitutional provisions gave her the right to

play video clips of Cortes’s police interviews to show “what Cortes looks like when

she lies.” Defense counsel explained, “Our trial theory is when [Cortes] . . . gets

boxed into something, gets caught in her lies, her go-to deal is to blame [appellant].”

      The trial court denied appellant’s request “to play any excerpts from the

videotape,” noting that “the jury can certainly evaluate the demeanor of the witness

because she’s sitting on the witness stand.” The court further ruled that appellant

had “an absolute right to ask [Cortes] any question . . . regarding to what she lied

about, how she lied, when she lied.”

      On appeal, appellant argues the videos were admissible under Texas Rule of

Evidence 611(b). She also argues the Confrontation Clause required the admission

of her videos. A trial court’s ruling on the admissibility of evidence is reviewed for

an abuse of discretion. Johnson v. State, 490 S.W.3d 895, 908 (Tex. Crim. App.

2016). “A witness may be cross-examined on any relevant matter, including

credibility.”   TEX. R. EVID. 611(b).     “Extrinsic evidence of a witness’s prior

inconsistent statement is not admissible unless the witness is first examined about

the statement and fails to unequivocally admit making the statement.” TEX. R. EVID.

613(a)(4). Similarly, “[e]xtrinsic evidence of a witness’s bias or interest is not

admissible unless the witness is first examined about the bias or interest and fails to

unequivocally admit it.” Id. 613(b)(4). But an argument that evidence should have

                                        –34–
been admitted to attack a witness’s credibility may also involve the Confrontation

Clause, which protects an accused’s right “to be confronted with the witnesses

against him.” U.S. CONST. amend. VI; Johnson, 490 S.W.3d at 909. The court of

criminal appeals in Hammer v. State, 296 S.W.3d 555 (Tex. Crim. App. 2009),

explained the relationship between the right of confrontation, the rules of evidence,

and the trial court’s discretion:

      The Sixth Amendment right to confront witnesses includes the right to
      cross-examine witnesses to attack their general credibility or to show
      their possible bias, self-interest, or motives in testifying. This right is
      not unqualified, however; the trial judge has wide discretion in limiting
      the scope and extent of cross-examination. Generally, the right to
      present evidence and to cross-examine witnesses under the Sixth
      Amendment does not conflict with the corresponding rights under state
      evidentiary rules. Thus, most questions concerning cross-examination
      may be resolved by looking to the Texas Rules of Evidence. In those
      rare situations in which the applicable rule of evidence conflicts with a
      federal constitutional right, Rule 101(c) requires that the Constitution
      of the United States controls over the evidentiary rule. Rule 101(c) also
      states, “Where possible, inconsistency is to be removed by reasonable
      construction” as well as by reasonable application of the rule. Thus,
      compliance with the reasonable construction and application of a rule
      of evidence will, in most instances, avoid a constitutional question.

296 S.W.3d at 561. This “wide discretion” means that a defendant is “not entitled

to ‘cross-examination that is effective in whatever way, and to whatever extent,’ he

might wish.” Johnson, 490 S.W.3d at 909–10 (quoting Delaware v. Van Arsdall,

475 U.S. 673, 679 (1986)).

      Here, Cortes admitted during direct examination she lied to the police and

prosecutors many times because she “was trying to deflect attention from” herself.

She lied “over and over and over again.” She stated that she changed her mind and
                                      –35–
decided to start telling the truth after her mother died. She said she did not have a

plea-bargain agreement in place when she first told the State the whole truth.

Eventually, she testified, she entered the first half of an agreement by which she

would testify at Love’s and appellant’s trials and plead guilty and serve thirty-five

years’ confinement in return.      On cross-examination, appellant went through

particular lies Cortes told the police. Cortes admitted to each one. She admitted that

she told Detective Barnes she never went into the parking garage, which, she

admitted, was a lie. She admitted she told Barnes that she intended to take her son

to the park, which, she conceded, was a lie.

      Thus, because Cortes admitted to her prior inconsistent statements, the trial

court could have acted within its discretion by finding that extrinsic video evidence

was properly excluded under rule 613(a)(4). Appellant relies on rule 611(b), which

states that a “witness may be cross-examined on any relevant matter, including

credibility.” TEX. R. EVID. 611(b). But, as we detailed above, appellant was free to

cross-examine Cortes about many things, including her credibility and the lies she

previously told. Nothing in rule 611(b)’s general terms required the admission of

video of Cortes’s interview, particularly since she freely confessed her prior

dishonesty. See TEX. R. EVID. 613(a)(4).

      We also think the trial court would have been within its discretion in

concluding under rule 403 that the video’s probative value was substantially

outweighed by consideration of “needless presentation of cumulative evidence.”

                                        –36–
TEX. R. EVID. 403 (“Although relevant, evidence may be excluded if its probative

value is substantially outweighed by the danger of unfair prejudice, confusion of the

issues, or misleading the jury, or by consideration of undue delay, or needless

presentation of cumulative evidence.”). Appellant’s stated reason for offering the

video was to let the jury see Cortes’s demeanor as she told falsehoods to the police.

But, as the trial court pointed out, “the jury can certainly evaluate the demeanor of

the witness because she’s sitting on the witness stand.” Thus, the court could have

concluded any probative value in the video was substantially outweighed by

concerns of needless cumulation. See Shanta v. State, No. 01-05-01133-CR, 2007

WL 1119897, at *2 (Tex. App.—Houston [1st Dist.] Apr. 12, 2007, no pet.) (mem.

op., not designated for publication) (when defendant offered complainant’s

videotaped statement to show her demeanor, “the trial court would have been within

its discretion to exclude the evidence because the videotape would have been

cumulative of the complainant’s trial testimony that showed her demeanor, her

character, and the way she answers questions”).

      Nor do we think these evidentiary bases for exclusion ran afoul of any

constitutional rights. Appellant cites Hammer and Johnson for her constitutional

argument. Neither of these authorities support appellant’s argument that the video

of Cortes was admissible to show what Cortes “looks like when she lies.” As

discussed above, both Hammer and Johnson clearly articulate a trial court’s “wide

discretion” to “limit the scope and extent of cross-examination[.]” Hammer, 296

                                        –37–
S.W.3d at 561; Johnson, 490 S.W.3d at 909. That discretion is limited by the

Confrontation Clause particularly when it comes to “cross-examining a witness

concerning possible motives, biases, and prejudices.” See Johnson, 490 S.W.3d at

910. Cortes’s demeanor in being interviewed by the police did not go to any motive,

bias, or prejudice she had in testifying. Indeed, as discussed in the next point of

error, appellant cross-examined Cortes regarding her possible motives, biases, and

prejudices when she questioned Cortes about the plea-bargain deal she made with

the State.

      We conclude that the trial court acted within its discretion when it ruled

appellant’s video exhibit inadmissible.         See Johnson, 490 S.W.3d at 908.

Appellant’s sixth issue is overruled.

      Appellant argues in her seventh issue that the trial court “deprived [her] of her

constitutional right to present relevant evidence” relating to Cortes’s eligibility for

parole under the plea bargain agreement Cortes reached with the State.

      At trial, the State asked Cortes if she had a “deal in place” when she first told

the police the truth. Cortes answered,

      A. Not at that time. It wasn’t until afterwards.
      Q. We told you that we were looking for some truth from you?

      A. Yes.

      Q. And how many times have I told you that all I want to hear from you
      is the truth?

      A. Over and over again.

                                         –38–
      Q. And when -- after we sat down and talked to you and talked to you
      again and confirmed some of the other things that we had questions
      about with you –

      A. Yes.

      Q. -- you entered the first half of -- of a deal for you; is that right?
      A. That’s correct.

      Q. And what is your deal?

      A. I testified at Kristopher Love’s and Brenda Delgado’s trial, and I get
      a guilty plea for 35 years.

      Q. For 35 years?

      A. Yes.
      Q. So you get -- you will be guilty of murder, which you’ve plead guilty
      to a murder?

      A. Yes.

      Q. And you’ve done the first half of that in front of this Judge; is that
      right?
      A. Yes.

      Q. And ultimately, it’s that -- if -- if you don’t tell the truth that -- that
      thing can go away?

      A. Yes.

      Q. If we find that you are lying to us, if we were able to confirm that --
      that what you’re telling us is not truthful, you understand the
      consequences of that?

      A. Yes. I will possibly face the death penalty.

And on cross-examination, appellant twice more reiterated Cortes’s thirty-five-year

plea bargain. The second time, appellant asked Cortes,



                                          –39–
      Q. Now, we have heard what you’re willing to do by your statements
      here for $500. You knew then before you went into that meeting with
      the prosecutors and cut your deal, you knew then you could be facing
      the death penalty, as we previously discussed, correct?

      A. Yes.
      Q. And when this deal was made, that they would take capital off and
      let you plead to a straight murder, you knew that was a huge difference,
      didn’t you?

      A. Yes.

      Q. You knew that unlike capital murder, a straight murder is affected
      by the parole laws, correct?
      A. I didn’t know that.
      ....

      Q. Are you telling this jury that you have no concept of parole?

      A. I didn’t know -- rephrase your question.
      Q. Prior to cutting the deal, is it your testimony before this jury that you
      have no concept of the application of the parole laws and how they may
      affect you?
      A. I didn’t understand how parole worked, if that’s what you’re asking
      me.

      ....

      Q. Do you understand it today?
      A. Yes.

Then, when appellant tried to question Cortes further about parole, the State objected

that appellant’s line of questioning was improper. The trial court sustained the

objection. Appellant questioned Cortes one last time about her deal:

      Q. You understand that if you don’t cut a deal with these guys, they had
      you at an absolute minimum life without parole, correct?
                                         –40–
      A. Yes.

      Q. And now you understand that with the deal you cut, you’ll be
      breathing free air by the time you’re my age, no matter what happens
      to you; truthful statement?

      A. Yes.
      “[E]xposing a witness’s motivation to testify against a defendant is a proper

and important function of the constitutionally protected right to cross-examination.”

McDuff v. State, 939 S.W.2d 607, 617 (Tex. Crim. App. 1997). Defendants are

allowed “great latitude to show any fact which would tend to establish ill feeling,

bias, motive, and animus on the part of the witness testifying against” them. Id.

However, “this right does not prevent a trial court from imposing some limits on the

cross-examination into the bias of a witness.” Id.

      In McDuff, the appellant sought to question an accomplice witness “about his

knowledge of the difference between the parole eligibility time period” for a capital-

murder life sentence versus a life sentence for someone convicted of aggravated

kidnapping or aggravated robbery. Id. The court of criminal appeals held that it was

permissible for the appellant to show that the witness had serious pending state

charges because they could have affected his testimony, but that it was

impermissible to “elicit the accomplice witness’s knowledge or lack of knowledge

of the difference in parole eligibility minimum time periods” because it “would not

have any further shown his vulnerable relationship with the State or his potential

motive, bias, or interest.”


                                        –41–
      Here, both the State and appellant questioned Cortes thoroughly about the plea

bargain agreement she made with the State. She explained that it was for thirty-five

years’ confinement and that she was possibly avoiding the death penalty or life

without parole in exchange for pleading guilty and testifying in Love’s and

appellant’s trials. Thus, appellant was able to expose Cortes’s motive to testify

against appellant by questioning her about the substantial benefit she received by

pleading guilty and agreeing to testify.

      As in McDuff, we cannot see how questioning appellant any further about her

knowledge of parole eligibility would have “any further shown [her] vulnerable

relationship with the State or [her] potential motive, bias, or interest.”       Id.

Accordingly, we do not think the trial court abused its discretion in imposing this

limit on appellant’s cross-examination of Cortes. Id. Appellant’s seventh issue is

overruled.

      In her eighth issue appellant argues the trial court erred by overruling her

“hearsay objection to an expert’s written report of his analysis and opinions of

physical evidence.” A forensic analyst analyzed samples from Hatcher’s hands and

found there was gunshot residue on both of them. The analyst testified that meant

Hatcher either “fired a gun or handled a gun that had been fired or was in the

proximity of a gun when the gun was fired.” The State asked the analyst about “a

hypothetical scenario”: if Hatcher “had her hands behind her head and was shot



                                           –42–
execution style in the back of the head, coming out her chin, would your findings be

consistent with that hypothetical situation?” The analyst answered, “Yes, it would.”

      A copy of the analyst’s report documenting his findings was then admitted

over appellant’s hearsay objection. The report noted that “six particles characteristic

of primer gunshot residue were confirmed on the sample stubs collected from the

hands of Kendra Hatcher[,]” five from the back of the left hand and one from the

back of the right hand. The presence of the residue, the report concluded, “could be

due to the individual” firing a gun, handling a gun or object with residue, or “being

in the proximity” of a gun when it was fired.

      Assuming the report was inadmissible hearsay, we conclude that its admission

did not affect appellant’s substantial rights. “A violation of the evidentiary rules that

results in the erroneous admission of evidence is non-constitutional error.” Jones v.

State, 111 S.W.3d 600, 604 (Tex. App.—Dallas 2003, pet. ref’d). We disregard any

non-constitutional error that does not affect a defendant’s “substantial rights.” TEX.

R. APP. P. 44.2(b). A substantial right is affected if an error has a substantial and

injurious effect or influence in determining the jury’s verdict. See, e.g., Thomas v.

State, 505 S.W.3d 916, 926 (Tex. Crim. App. 2016).

      The report at issue here reflected what the analyst testified to—gunshot

residue was found on Hatcher’s hands, which meant one of three things: Hatcher

fired a gun, handled a gun that had been fired, or was near a gun when it was fired.

Since the report restated what its author had already testified to, we cannot conclude

                                         –43–
its admission had a substantial and injurious effect or influence on the jury’s verdict.

See, e.g., Mendoza v. State, 69 S.W.3d 628, 634 (Tex. App.—Corpus Christi–

Edinburg 2002, pet. ref’d) (holding that admission of hearsay testimony was

rendered harmless by admission of the same or similar evidence without objection).

Appellant’s substantial rights were therefore not affected by any error, so we

disregard it. See TEX. R. APP. P. 44.2(b). Appellant’s eighth issue is overruled.

      In her ninth issue, appellant argues the trial court erred by admitting a video

of security footage of the street in front of Ortiz’s house, which, she argues, was not

properly authenticated. Appellant objected “as to lack of personal knowledge, as

well as hearsay and Sixth and Fourteenth Amendment confrontation.” On appeal,

appellant argues only that the State failed to properly authenticate the video.

      A trial court’s ruling on an authentication issue is reviewed on appeal for

abuse of discretion. Angleton v. State, 971 S.W.2d 65, 67 (Tex. Crim. App. 1998).

“To satisfy the requirement of authenticating or identifying an item of evidence, the

proponent must produce evidence sufficient to support a finding that the item is what

the proponent claims it is.” TEX. R. EVID. 901(a). “In a jury trial, it is the jury’s

role ultimately to determine whether an item of evidence is indeed what its proponent

claims; the trial court need only make the preliminary determination that the

proponent of the item has supplied facts sufficient to support a reasonable jury

determination that the proffered evidence is authentic.” Butler v. State, 459 S.W.3d

595, 600 (Tex. Crim. App. 2015). “Conclusive proof of authenticity before allowing

                                         –44–
admission of disputed evidence is not required.” Fowler v. State, 544 S.W.3d 844,

848 (Tex. Crim. App. 2018). Rule 901 requires only “some evidence” to support a

finding that the evidence at issue is what the proponent says it is. Id.

      The State presented evidence that Detective Barnes obtained a copy of the

surveillance video from Ortiz’s neighbor. The first part of the video showed the

street in front of Ortiz’s house on September 2, when Ortiz, appellant, and Cortes

met up to exchange cars. It was admitted without objection as State’s Exhibit 91

during the testimony of Cortes. In her testimony, Cortes stated that the video

depicted the street in front of Ortiz’s house and she confirmed she, Ortiz, and

appellant were the individuals portrayed in the video. Ortiz also testified that the

video captured the meeting between himself, appellant, and Cortes. The second part

of the video, which appellant complains about here, depicted the same view of the

street but from the next day, when appellant and Cortes met to discuss the Jeep. It

was admitted as State’s Exhibit 408 during the testimony of Detective Barnes, who

testified that it was a copy of the surveillance video across from Ortiz’s house. When

it was admitted, the prosecutor told the court that it was “a copy of the security

camera” and was a “separate segment” from the one that had already been shown.

The video bears a date and timestamp that matched Ortiz’s testimony about when he

and appellant met the evening of September 3. The date and time also matched the

information appellant provided to Detective Barnes about when she and Ortiz met.



                                         –45–
      Given that, we cannot conclude that the trial court abused its discretion in

finding that “some evidence” supported the authenticity of the video. See Fowler,

544 S.W.3d at 848. Appellant’s ninth issue is overruled.

      Finally, appellant argues in her tenth and eleventh issues that the trial court

erred by admitting “backdoor hearsay” through the testimony of Detective Barnes

and that this testimony was also “improper bolstering.” Appellant notes in her brief

that “the State repeatedly asked [Barnes] about statements made to him during the

investigation—and implied that such information proved the falsity of what

[appellant] told him.” She then cites eleven pages in the record without noting what

testimony in particular she complains about.

      The reporter’s record pages appellant cites include the following objected-to

testimony. Barnes testified over appellant’s hearsay objection that, as a result of his

investigation, he learned Ortiz had information about the Jeep and Ortiz was the

owner of the Jeep. Barnes testified Ortiz informed him his Jeep was borrowed by

appellant and Cortes on the morning of the offense because Cortes’s car was having

mechanical issues and that they were supposed to return it “in the evening hours.”

Barnes further testified that Ortiz explained to him that he and appellant were

childhood friends. Barnes also testified “that the information related to me that

[Cortes] dropped [appellant] off at a library at the very beginning of the

investigation.”   Barnes testified he spoke with Menendez and learned he had

appellant’s car. Barnes testified that he spoke with a woman named Mirlande. Over

                                        –46–
appellant’s overruled hearsay objection, he said that there had been a dating

relationship between Mirlande and Paniagua after Paniagua dated appellant. He

testified over overruled hearsay and improper-bolstering objections that appellant,

not Cortes, borrowed a BMW, not as appellant claimed in her interview with Barnes.

Finally, Barnes testified, over appellant’s overruled hearsay objection, that as he

interviewed Cortes, she “bit-by-bit” implicated herself in the offense.

      Assuming without deciding that any of this testimony was inadmissible

hearsay or “improper bolstering,” we do not think any error affected appellant’s

substantial rights. See TEX. R. APP. P. 44.2(b). The testimony at issue here also

came into evidence through other witnesses. See, e.g., Mendoza, 69 S.W.3d at 634

(admission of hearsay testimony rendered harmless by admission of same or similar

evidence without objection). Ortiz testified he contacted the police and spoke with

Detective Barnes about his Jeep and appellant, his childhood friend, borrowed it and

was supposed to return it in the evening. Evidence that Cortes dropped off appellant

at the library was admitted through Cortes’s testimony and through the video of

appellant’s interview with Barnes. Menendez testified appellant brought her car to

him to work on and that appellant borrowed the BMW from him. Paniagua testified

he dated a woman named Mirlande in 2015. And Cortes testified she participated in

the murder of Hatcher. Accordingly, we do not think Barnes’s repetition of these

details from his investigation could have had a substantial and injurious effect or

influence in determining the jury’s verdict. See Thomas, 505 S.W.3d at 926. We

                                        –47–
disregard any error. See TEX. R. APP. P. 44.2(b). Appellant’s final two issues are

overruled.

                                  CONCLUSION

      We affirm the trial court’s judgment.




                                          /Ken Molberg/
                                          KEN MOLBERG
                                          JUSTICE
190821f.p05
Publish
TEX. R. APP. P. 47.2(b)




                                      –48–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

BRENDA DELGADO, Appellant                     On Appeal from the 363rd Judicial
                                              District Court, Dallas County, Texas
No. 05-19-00821-CR          V.                Trial Court Cause No. F15-76401.
                                              Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                  Molberg. Justices Reichek and
                                              Nowell participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 21st day of October, 2021.




                                       –49–